By the court.
No possible difficulty can exist respecting the justice of the plaintiff’s demand; nor can any reasonable person hesitate to affirm, that the improper practices of Livesey, Hargreave and Co. so highly reprobated in the commercial world, but known to, and co-operated in by, Blodget and Gilman, shall not predjudice the bona fide holders of their paper, thus put in circulation, without any participation on the part of the latter in this system of speculation. The defendant’s house frequently paid for their goods by their acceptances of such bills of exchange, and well known of the pernicious system thus carried on, so highly injurious to fair commerce. 1 H. Bla. 618, 619.
But it is objected, that the plaintiff is not entitled to recover at law, the present bill not being payable to Thomas Hallowel or bearer, but to his order; and that it is requisite, that the indorsee of a bill of exchange payable to order, should in deriving his title, prove the handwriting of the first indorser. This certainly is the general rule ; (1 Salk. 130, 2 Ld. Raym. 810, 3 Term Rep. 181,) but it is inapplicable here, because impossible under the circumstances of the case. The point has been settled by all the judges in England, and it has been held by a great majority of them, that on a declaration by the plaintiff as the bearer of such a bill, he may legally recover from the acceptor, in the case cited by the plaintiff’s counsel.
The adverse counsel however has urged, that the adjudications of the courts of Westminster since 1776, areno authorities in our courts. And it certainly must be granted, that such determinations and the opinions of the judges in England, (1 Dall. St. Laws 722, § 2,) previous to the declaration of American independence, are necessarily more •forcible and binding on us, than those subsequent!thereto. Yet those latter resolutions have, always been,received as evidence of the law here, considered as the opinions of wise and scientific men, on the particular subjects treated of, though not merely of themselves authoritative. And *482where such latter determinations appear to be founded on sound legal principles and good sense, and are applicable to the general policy of the union and our local situation, they deservedly merit respect. In all these points of view the court unanimously regard the decision of Minet and Fector v. Gibson and Johnston, and fully adopt it as our own. The plaintiff therefore is entitled to a verdict, deducting the sum received from the assignees of Livesey and Co, But the whole transaction having been in England, the plaintiffi can only claim at the rate of 5 per cent, for interest, per annum, agreeably to the laws of Great Britain. The lex loci of the contract must govern in matters of this nature. 2 Fonbl. 442, and the cases their cited.
Verdict%>ro quer. for 2021i. 16s. 5d. currency, damages.